BARFIELD, J.
In this appeal Candy Ann Turben contends she was set up by the prosecutor to answer a question in such a manner as to allow the introduction of evidence not otherwise admissible against her. She asserts that the question asked, when considered in the context of the interrogation on cross examination, should have been viewed differently by the trial judge. This was a discretionary call with which we will not interfere.
AFFIRMED.
POLSTON, J., Concurs; ERVIN, J., Dissents with opinion.